          Case 1:19-cv-04347-RA Document 21 Filed 08/03/20 Page 1 of 2
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 8/3/2020


 WENDY SHINE, individually and
 on behalf of her minor child, C.W.,

                            Plaintiffs,                           No. 19-cv-04347 (RA)

                           v.                                            ORDER

 NEW YORK CITY HOUSING AUTHORITY,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       No later than August 14, 2020, the parties shall submit supplemental briefing in

connection with Defendant’s motion to dismiss addressing the following questions:

   (1) Does a plaintiff alleging discrimination based on a failure to provide reasonable

       accommodations under the Americans with Disabilities Act (“ADA”), 42 U.S.C § 12131

       et seq., or Section 504 of the Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 701

       et seq., need to show that the defendant “knew or reasonably should have known” of the

       plaintiff’s disability as an element of her prima facie case, consistent with McMillan v.

       City of New York., 711 F.3d 120, 125-26 (2d Cir. 2013), Logan v. Matveevskii, 57 F.

       Supp. 3d 234, 256 (S.D.N.Y. 2014), and Pinckney v. Carroll, No. 18-CV-12198 (VEC),

       2019 WL 6619484, at *6, *8 (S.D.N.Y. Dec. 4, 2019)?
           Case 1:19-cv-04347-RA Document 21 Filed 08/03/20 Page 2 of 2




   (2) To the extent that a plaintiff must allege that a defendant “knew or reasonably should

         have known” of the plaintiff’s disability as an element of an ADA or Section 504

         reasonable accommodation claim, has Shine made the adequate showing here and if not,

         does she seek leave to amend her complaint?

SO ORDERED.

Dated:      August 3, 2020
            New York, New York


                                                 Ronnie Abrams
                                                 United States District Judge




                                                 2
